ICJ_159_NuclearDisarmament_MHL_PAK_2016-10-05_JUD_01_PO_09_FR.txt.                                                                            742




               DÉCLARATION DE M. LE JUGE GAJA

[Traduction]

   Dans les trois arrêts qu’elle a rendus dans les aﬀaires introduites par la
République des Iles Marshall, la Cour a conclu pour la première fois
qu’elle ne pouvait connaître d’une aﬀaire au motif qu’il n’existait pas de
diﬀérend entre les Parties à la date du dépôt de la requête. Etant parvenue
à cette conclusion, elle a décidé qu’elle n’avait pas besoin d’examiner les
autres exceptions soulevées par les Etats défendeurs. On pourrait penser
que cette approche est une application du principe d’économie judiciaire.
Or, l’économie judiciaire peut aussi commander que la Cour statue sur
certaines questions soulevées par les Etats défendeurs et susceptibles de
faire l’objet de nouvelles procédures entre les mêmes Parties, quand il
existe une nette possibilité de voir l’Etat demandeur engager ces nouvelles
procédures.
   Comme l’a noté sir Hersch Lauterpacht dans l’exposé de son opinion
individuelle qui a été joint à l’arrêt rendu en l’aﬀaire relative à Certains
emprunts norvégiens,
     « [i]l se peut qu’il y ait quelque chose de convaincant et de séduisant
     dans l’opinion d’après laquelle, entre plusieurs solutions possibles,
     un tribunal doit choisir la plus simple, la plus concise et la plus
     rapide. Toutefois, … cela ne saurait constituer, pour cette Cour, les
     seules considérations légitimes en cause. » (C.I.J. Recueil 1957, p. 36.)
   Des diﬀérends au sujet des questions abordées dans les présentes
aﬀaires ont manifestement surgi depuis avril 2014 comme suite à la
requête et aux réactions des Etats défendeurs. Les arrêts de la Cour
ouvrent donc apparemment aux Iles Marshall la possibilité d’introduire
de nouvelles instances portant sur les mêmes questions.
   Si l’une des autres exceptions soulevées par un Etat défendeur avait été
retenue, l’arrêt de la Cour aurait en pratique incité les Iles Marshall à ne
pas former de nouvelle requête contre cet Etat.
   Réciproquement, si la Cour avait rejeté d’autres exceptions, l’arrêt
aurait empêché que ces exceptions ne soient soulevées dans une nouvelle
instance. Dans le meilleur des cas pour les Iles Marshall, l’aﬀaire devrait
alors pouvoir être examinée au fond.
   Les questions examinées dans les écritures et plaidoiries des présentes
aﬀaires n’auraient par conséquent pas besoin d’être examinées à nouveau.
Il aurait donc mieux valu que la Cour examine les autres exceptions après
avoir conclu qu’il n’existait pas de diﬀérends à la date du dépôt des requêtes.

                                                   (Signé) Giorgio Gaja.


                                                                           194

